 In the Matter of LIMA LOCOMOTIVE WORKS, INCORPORATEDandINTER-NATIONAL MOLDERS & FOUNDRY WORKERS UNION OF NORTH AMERICA,LOCAL #272 (AFL)'Case No. 8-R-1450.-Decided ' September 11, 1944Messrs. C. H. Neville, C. H. Cory,andW. L. Neville,of Lima, Ohio,for the Company.Messrs. Joseph A. PadwayandRobert A. Wilson,ofWashington,D. C., for Local 272.-Mr. Edward Lamb,of Toledo, Ohio, andMessrs.Howard Seren,Allen 0. Ireland,andWalter G. Barrington, Jr.,of Lima, Ohio, forthe C. I. 0.Mr. William C. Baisinger, Jr.,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon a petition duly filed by International Molders & FoundryWorkers Union of North America, Local #272 (AFL), herein calledLocal 272, alleging that a question affecting commerce had arisen con-cerning the representation of employees of Lima Locomotive Works,Incorporated, Lima, Ohio, herein called the Company, the NationalLabor Relations Board provided for an appropriate hearing upon duenotice before Frank L. Danello, Trial Examiner. Said hearing washeld at Lima, Ohio, on July 7, 1944. The Company, Local 272, andInternational Union, United Automobile, Aircraft and AgriculturalImplement Workers of America, C. I. 0., Local 106, herein called theC. I. 0., appeared and participated.All parties were afforded fullopportunity to be heard,to examineand cross-examine witnesses, tointroduce evidence bearing upon the issues, and to file briefs with theBoard.Local 272 has requested an opportunity for oral argument be-fore the Board.We perceive no necessity for oral argument in theinstant proceeding.Accordingly, the request is hereby denied.The58 N. L.R. B., No. 31..160 LIMA LOCOMOTIVE WORKS, INCORPORATED161Trial Examiner's rulings made at the hearing are free from prejudicial'error and are hereby affirmed.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYLima Locomotive Works, Incorporated, is a Virginia corporation,engaged at a plant in Lima, Ohio, in the manufacture of locomotives,tanks, and ordnance supplies.During the year ending December 31,1943, the Company purchased raw- materials consisting of steel, coal,iron,coke, and mill supplies, valued in excess, of $60,000,000, of whichapproximately 50 percent was shipped to the Company's plant frompoints outside the State of Ohio.During the same period the Companysold $90,688,476.84 worth of finished products, 'of which over 50 per-cent was shipped to points outside the State of Ohio.The Company admits, and we find, that it isengaged in commercewithin themeaning ofthe National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDInternational Molders & Foundry Workers Union of North America,Local #272, is a labor organization affiliated with the American Fed-eration of Labor, admitting to membership employees of the Company.International Union, United Automobile, Aircraft and AgriculturalImplement Workers of America, Local 106, is a labor organizationaffiliated with the Congress of Industrial Organizations, admittingto membership employees of the Company.III.THE ALLEGED APPROPRIATE UNITLocal 272 is seeking to segregate from the plant-wide productionand maintenance unit established by the Board in a prior representa-tion proceeding 1 all employees in the Foundry Department of theCompany's Lima, Ohio, plant, including molders, coremakers, cupolaand furnace men, laborers, and all other employees engaged in theproduction of castings, but excluding maintenance men, crane men,clerical,and supervisory employees. It contends that these FoundryDepartment employees comprise a separate appropriate bargainingunit.The C. I. O. contends that the unit proposed by Local 272 is1Matter of Lima LocomotiveWorks,Inc.,46 N. L. It. B. 813.609591-45-vol. 58-12 162DECISIONS OF NATIONAL LABOR RELATIONS BOARDnot appropriate and therefore the petition should be dismissed.2TheCompany takes a neutral position with respect to the appropriate unit.Bargaining historyOn October 25, 1937, pursuant to the results of a consent electionconducted under the supervision of the Board, Metal Trades Depart-ment of the American Federation of Labor, herein called the M. T. D.,and a number of its affiliated organizations, including InternationalMolders Union of North America, the predecessor of InternationalMolders & Foundry Workers Union of North America which is theparent organization of Local 272, both-of which Internationals arehereinafter referred to as the International, entered into a collectivebargaining contract with the Company which covered all employeescomprising the unit set forth in the consent election agreement. namely,"all hourly rate employees of the Company . . . with exception ofsupervisors, foremen, assistant foremen, clerical workers and salariedemployees."The contract provided for an "Executive Shop Commit-tee," comprised of a chairman and one member from each organization.It also provided for seniority on a department-wide craft basis.Allother provisions such as hours of employment, overtime, vacations,and other conditions of employment generally covered all employees,except pattern makers.This agreement continued in effect until theM. T. D. and its affiliated organizations entered into a similar agree-ment on-October 25; 1939, which amended the prior contract in certainrespects and was to remain in effect for 1 year.The Internationalwas not one of the signatories to this latter contract.On October 28,1940, the M. T. D., "all affiliated organizations of the American Federa-tion of Labor," and the Company executed a third master contractcovering the employees of the Company included within the previouscontract.The International did not sign this agreement.The International maintained a local in the Company's plant from-1937 to 1939, at which time it became defunct due to the large numberof lay-offs in the Foundary Department.Local 272 received itscharter April 14, 1941, and on June 1, 1941, entered into an agreementwith the Company providing for certain minimum wages to be paidfoundry employees and certain other conditions of employment. Thisagreement was a supplement to the master contract of October 28, 1940.On Jude 18, 1941, the parties to the master contract of 1940 andLocal 272 executed a supplemental 'contract amending the provisionsof the master contract in certain respects.On September 27, 1941, theYThe C.IO. also contends that it has a collective bargaining contract which constitutesa bar to this proceeding. Since we hereinafter dismiss the petition on the groundthat theunitsought bythe Molders is inappropriate,we find it unnecessary to rule upon the questionof whetherthe C.I.O.'s contract is a bar. LIMA LOCOMOTIVEWORKS, INCORPORATED-163Company, the M. T. D., and "affiliated International Unions" executedanother supplemental agreement providing for a closed-shop and duescheck-off, and extending the term of the October 28, 1940, contract toOctober 28, 1942.Local 272 was lone of the signatories to this agree-ment.During this entire period of collective bargaining various ofthe organizations affiliated with the M. T. D. executed separate agree-ments with the Company concerning the conditions of employmentof their respective members.Each of these agreements was termeditsupplemental contract to the master agreement then in effect. Col-lective bargaining under all agreements was carried on by the variouscraft organizations which were affiliated with the M. T. D. throughthe general shop committee established by the master contract thenin effect.On June 27, 1942, the C. I. O. petitioned for a plant-wide productionand maintenance unit at the Company's Lima, Ohio, plant .3TheBoard ordered a hearing on this petition and duly served all signatoriesto the "General Metal Trades Agreement of October 28, 1940" andthe subsequent supplemental agreements with Notice of Hearing.Counsel for M. T. D. and its affiliated organizations in that proceedingspecifically stated on the record, "I represent each of the affiliatedunions.''At the hearing in that case the parties stipulated that theappropriate unit should be the same as the bargaining unit set forthin the September 7. 1941, supplement to the General Metal TradesAgreement of October 28, 1940, with the additional exclusion of pat-tern makers.The unit thus fund appropriate by the Board was "allemployees of the Company," except "superintendent, assistant super-intendents; all general, assistant, and working foremen, demonstratorsand instructors, and all other persons working in a supervisorycapacity, including those having the right to hire or discharge; allemployees employed in the main office building including engineeringand drafting room employees, excepting service employees; all officeemployees employed in the various departmental offices, includingstore room and shipping, office clerks, shop clerks, and timekeepers,employment clerks; price-setting clerks, tool draftsmen, clerks in themaintenance engineer's office and tool supervisor's office, and em-ployees in the blueprint room; all employees employed at branch officesand traveling representatives of the Company, including salesmen,service men, material tracers, and locomotive messengers; chief en-gineer, in power plants, plant protection employees, hospital and first-aid employees, garage attendant,' inspectors, chemists and laboratoryemployees, and professional employees, and pattern makers."On April 13, 1943, pursuant to the results of the election directedby the Board in the prior representation proceeding, the Board certi-8Matter ofLima, LocomotiveWorks, Inc.,46 N L R. B 813. 164DECISIONS OF NATIONAL LABOR RELATIONS BOARDfled the C. I. 0. as the exclusive bargaining representative of the Com-pany's employees within the unit found to be appropriate.There-after, the Company and the C. I. 0. entered into a collective bargainingcontract effective April 1, 1943, and to remain in effect for 1 yearand "thereafter, until nullified, modified, or amended as herein pro-vided.Should either party hereto on or after one (1) year from thedate hereof desire to nullify, modify, or amend this agreement, thirty(30) days notice in writing shall be' given by the party seeking tonullify . . . to the other party."This contract covered, the em-ployees within the unit found appropriate by the Board.The recordindicates that during the period the C. I. 0. hors been the certified rep-resentative of the Company's production and maintenance employees,the employees in the Foundry Department have participated in anumber of benefits secured for them by the C. I. 0. A list of em-ployees in the Foundry Department who are current dues-payingmembers of the C. I. 0., introduced into evidence at the hearing, con-tains the names of 100 persons whose names appear on the FoundryDepartment pay roll of July 7, 1944, which lists the names of 165employees.From the foregoing facts it appears that, prior to the advent ofthe C. I. 0., collective bargaining among -the Company's employeeswas conducted' through the M. T. D. on a plant-wide unit basis witheach affiliated organization of the M. T. D. servicing its own membersand possessing the right to bargain on their behalf.However, sub-sequent to the representation proceeding in 1943, as a result of whichthe C. I. 0. became the certified representative of the Company's em-ployees, collective bargaining has been conducted on the basis of theplant-wide production and maintenance unit which the Board foundto be appropriate pursuant to the stipulation entered into by theparties to that proceeding. Inasmuch as the Board's determinationin the prior case of the appropriateness of a plant-wide unit, includ-ing Foundry Department employees, was based, at least in part, uponthe agreement of all parties thereto, including the Company, theC. I. 0., and the M. T. D., representing all its affiliated organizations,one of which was Local 272, since the C. I. 0. has bargained for overa year on the basis of such a unit, and since nothing has occurred sub-sequent to the Board's determination in that case to indicate theinappropriateness of the plant-wide unit, we see no reason to dis-turb it.Accordingly, we find that the unit requested by Local 272is inappropriate for the purposes of collective bargaining.IV.THEALLEGED QUESTION CONCERNING REPRESENTATIONSince, as stated in Section III, above, the bargaining unit sought tobe established by Local 272 is inappropriate, we find that no question LIMA LOCOMOTIVE WORKS, INCORPORATED165affecting commerce has arisen concerning the representation, ofemployees of the Company in an appropriate bargaining unit.ORDERUpon the basis of the foregoing findings of fact, the NationalLabor Relations Board hereby orders that the petition for investiga-tion and certification of representatives of employees of Lima Loco-motive Works, Incorporated, Lima, Ohio, filed by International Mold-ers & Foundry Workers Union of North America, Local #272 (AFL),be, and it hereby is, dismissed.